DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0368945) in view of Lee and further in view of Nahum et al. (US 2021/0367452)

Re Claim 1; Park discloses a power transmitter (2020) for wireless power transfer at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 205 kHz, 
the power transmitter comprising: (Par. 0007, Fig. 2)
a control and communications unit (2023, Fig. 2); 
an inverter circuit (2022) configured to receive input power and convert the input power to a power signal; (Par. 0044, Fig. 2)
a coil structure configured to transmit the power signal to a device having a power receiver, (Par. 0044, Fig. 2)
 the coil structure comprising at least one layer (Fig. 5) formed of wound Litz wire, wherein the coil structure has, at least, a top surface (the face of the coil is understood to be the side of the coil facing the receiver) a bottom surface and a side surface; and (Par.0066, 0072)
a shielding structure comprising a ferrite material and having a cavity, the cavity configured such that the ferrite material surrounds at least a portion of the bottom surface of the coil structure at least a portion of the side surface of the coil structure. (Par. 0072, 0073, Fig. 6)
wherein the power transmitter is contained within a base station that comprises a top surface for placement of a device having a power receiver, wherein the top surface comprises a first plane having a first height relative to the top surface of the coil structure and a second plane having a second height relative to the top surface of the coil structure, 
wherein the coil structure is positioned below the first plane of the top surface, and wherein the top surface is configured such that, when a given device having a given power receiver is placed on the top surface, (i) the given power receiver is separated from the coil structure by a separation distance (dz) (ii) the power transmitter is capable of delivering wireless power signals to the given power receiver. (Fig. 6)
Park does not disclose the shield surrounding at least a portion of the side surface of the coil structure, wherein the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm, and a separation distance (dz) that is no less than the gap distance between the second height of the second plane and the first height of the first plane and wherein the top surface for placement of the base station is staggered such that the top surface of the base station comprises first and second plane that are offset from one another and the given device sits above the second plane of the top surface of the base station 
However, Lee discloses the shield (SH110) surrounding at least a portion of the side surface of the coil structure. (Fig. 21, the coil is inserted into the shield having a base portion and the side portion.).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have a shield surrounding the entire coil in order to protect the coil from interference. 
The combination does not disclose wherein the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm, and a separation distance (dz) that is no less than the gap distance between the second height of the second plane and the first height of the first plane
However, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have manipulated the ranges in order to maximize power transferred between the transmitter and the receiver. 
Nahum discloses wherein the top surface for placement of the base station is staggered such that the top surface of the base station comprises first (100) and second plane (shown, the top second of the transmitter to which the receiver is place) that are offset from one another and the given device sits above the second plane of the top surface of the base station. (Fig .3) wherein the top surface of the base station is configured such that, when the device (10) having the power receiving coil (14) is attached to a first end of a mechanical feature (20) and placed on the top surface of the base station (100),  (i) a second end of the mechanical features resides between the power receiving coil (14) and the first place of the top surface of the based station and the power receiving coil sits above the second plane of the top surface of the base station such that the power receiving coil is separated from the coil structure by a separation distance that is no less than the gap distance between the second height of the second plane and the first height of the first plane  and (ii) the power transmitter is capable of delivering wireless power signals to the power receiving coil. (Fig. 3, Par 0030, 31 etc)
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used a staggered based station for the power transmitter motivated by the desire to transfer power to devices of different size and shape.
Re Claims 2, 15; Park discloses wherein the shielding is a Core type shielding and the cavity.
Park does not disclose wherein the shielding is an E-core type and the cavity is configured in an E-shape configuration. 
However E-type core shielding and having a cavity configured in an E-shape configuration was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the shielding of Park with a shielding which is an E-core type and the cavity is configured in an E-shape configuration motivated by the desire to accommodate a larger coil former and can produce a larger inductor to so that large amount of power can be transferred. 

Re Claim 3; Park discloses wherein a shielding outer edge of the shielding extends about 4.5 millimeters (mm) to about 6.5 mm outward from a coil outer edge of the coil. (Fig. 6, Park discloses 2mm minimum from the outward from a coil outer edge of the coil and because the claim recites “about”, the 2mm disclosed is about the 4.5 mm from the outer edge)

Re Claim 4; Park discloses wherein the coil has an outer diameter length in a range of about 40 mm to about 50 mm. (Fig. 5)

Re Claim 5; Park discloses wherein the coil has an inner diameter length in a range of about 15 mm to about 25 mm. (Fig. 5)

Re Claim 6; Park discloses wherein the coil has a thickness in a range of about 2 mm to about 3 mm. (Fig. 5)

Re Claim 7; Park discloses wherein the at least one layer of litz wirecomprises a first layer and a second layer. (Par. 0062)

Re Claim 8; Park discloses wherein the Litz wire. 
Park does not disclose is a bifilar Litz wire.
However, Lee discloses Bifilar Litz wire. A bifilar winding refers to a coil made of two strands of wire. (Par. 0010).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have used a Bifilar Litz wire in place of the Litz wire disclosed in Park in order to accommodate a compact coil former and to produce a larger inductor to so that large amount of power can be transferred.

Re Claim 9; Park discloses wherein the first layer includes a first number of turns in a range of about 4 turns to about 5 turns, and wherein the second layer includes a second number of turns in a range of about 4 turns to about 5 turns. (Par. 0068, 0070, the term “about” does not specify the exact of turns and 11 and 12 turns disclosed by Park is about the number of turns recited by the claim).

Re Claim 10; Park discloses wherein the Litz wire has a diameter in a range of about 1 mm to about 1.5 mm and includes a plurality of strands, the plurality of strands including a number of strands in a range of about 80 strands to about 120 strands. (Par. 0066, furthermore 17awg is equal to 1.0 mm)

Re Claim 11; Park discloses wherein each of the plurality of strands has a diameter in a range of about 0.05 mm to about 0.1 mm. (Par. 0066)

Re Claim 12; Park discloses a base station for a wireless power transfer system at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 205 kHz, the base station comprising: (Par. 0007, Fig. 2)
A power transmitter that comprises;
 a control and communications unit (2023, Fig. 2); 
an inverter circuit (2022) configured to receive input power and convert the input power to a power signal; (Par. 0044, Fig. 2)
a coil structure configured to transmit the power signal to a device having a power receiver, the coil structure comprising at least one layer Litz wire, wherein the coil structure, a top surface; (the face of the coil is understood to be the side of the coil facing the receiver); a bottom surface, and a side surface and (Par.0066, 0072)
a shielding structure comprising a ferrite material and having a cavity, the cavity configured such that the ferrite material surrounds at least a portion of the bottom surface of the coil structure at least a portion of the side surface of the coil structure. (Par. 0072, 0073, Fig. 6)
wherein the power transmitter is contained within a base station that comprises an top surface for placement of a device having a power receiver, wherein the top surface comprises a first plane having a first height relative to the top surface of the coil structure and a second plane having a second height relative to the top surface of the coil structure, 
wherein the coil structure is positioned below the first plane of the top surface, and wherein the top surface is configured such that, when a given device having a given power receiver is placed on the top surface, (i) the given power receiver is separated from the coil structure by a separation distance (dz) (ii) the power transmitter is capable of delivering wireless power signals to the given power receiver. (Fig. 6)
Park does not disclose the shield surrounding at least a portion of the side surface of the coil structure, wherein the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm, and a separation distance (dz) that is no less than the gap distance between the second height of the second plane and the first height of the first plane and wherein the top surface for placement of the base station is staggered such that the top surface of the base station comprises first and second plane that are offset from one another and the given device sits above the second plane of the top surface of the base station
However, Lee discloses the shield (SH110) surrounding at least a portion of the side surface of the coil structure. (Fig. 21, the coil is inserted into the shield having a base portion and the side portion.).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have a shield surrounding the entire coil in order to protect the coil from interference. 
The combination does not disclose wherein the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm, and a separation distance (dz) that is no less than the gap distance between the second height of the second plane and the first height of the first plane
However, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have manipulated the ranges in order to maximize power transferred between the transmitter and the receiver. 
Nahum discloses wherein the top surface for placement of the base station is staggered such that the top surface of the base station comprises first (100) and second plane (shown, the top second of the transmitter to which the receiver is place) that are offset from one another and the given device sits above the second plane of the top surface of the base station. (Fig .3) wherein the top surface of the base station is configured such that, when the device (10) having the power receiving coil (14) is attached to a first end of a mechanical feature (20) and placed on the top surface of the base station (100),  (i) a second end of the mechanical features resides between the power receiving coil (14) and the first place of the top surface of the based station and the power receiving coil sits above the second plane of the top surface of the base station such that the power receiving coil is separated from the coil structure by a separation distance that is no less than the gap distance between the second height of the second plane and the first height of the first plane  and (ii) the power transmitter is capable of delivering wireless power signals to the power receiving coil. (Fig. 3, Par 0030, 31 etc)
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used a staggered based station for the power transmitter motivated by the desire to transfer power to devices of different size and shape.


Re Claim 14; Park discloses wherein the top surface extends across substantially all of the top face of the coil. (Fig. 2)

Re Claims 16-19 and 21; Park disclosure has been discussed above. Park does not disclose further comprising at least one user feedback mechanism configured for aiding a user in aligning a power receiver with an active area for wireless power transmission via the coil, the power receiver configured to acquire near field inductive power from the coil, 
 wherein the at least one user feedback mechanism includes a marking on the top surface to indicate the location of the active area., wherein the at least one user feedback mechanism includes a visual feedback display, this is configured to indicate proper alignment of the power receiver with the active area and  wherein the at least one user feedback mechanism includes one or more of an audible feedback mechanism, a tactile feedback mechanism that is configured to indicated if the power receiver is in proper alignment with the active area or a tactile feedback mechanism that is configured to indicate if the power receiver is in proper alignment with the active area
However, Lee discloses Park does not disclose further comprising at least one user feedback mechanism configured for aiding a user in aligning a power receiver with an active area for wireless power transmission via the coil, the power receiver configured to acquire near field inductive power from the coil, 
 wherein the at least one user feedback mechanism includes a marking on the top surface to indicate the location of the active area., wherein the at least one user feedback mechanism includes a visual feedback display, this is configured to indicate proper alignment of the power receiver with the active area and  wherein the at least one user feedback mechanism includes one or more of an audible feedback mechanism, a tactile feedback mechanism that is configured to indicated if the power receiver is in proper alignment with the active area or a tactile feedback mechanism that is configured to indicate if the power receiver is in proper alignment with the active area. (Par 0474-478 and Claim 12)
Therefore, it would have been obvious to one of the ordinary skills in the art at the filing of the invention to have included a display in the transmitter of Park motivated by the desire to effectively transfer of power to the receiver. 

 Re Claim 20; A power transmitter for wireless power transfer at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 205 kHz, the power transmitter comprising: a control and communications unit; an inverter circuit configured to receive input power and convert the input power to a power signal; a coil configured to transmit the power signal to a power receiver, the coil formed of wound Litz wire and including a first layer and a second layer, each of the first layer and the second layer including a respective number of turns in a range of about 4 turns to about 5 turns, the coil defining, at least a top face, the coil having an outer diameter length in an outer diameter length range of about 40 mm to about 50 mm, the coil having an inner diameter length in an inner diameter length range of about 15 mm to about 25 mm, and the coil has a thickness in a thickness range of about 2 mm to about 3 mm; and an E-Core type shielding comprising a ferrite core and defining a cavity, the cavity configured with an E-Core configuration such that the ferrite core substantially surrounds all but the top face of the coil.
These claim are analogous to claims 1-7 and the same rejection is applied. 


Response to Arguments
Applicant’s arguments, see pages 8-12, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1-12 and 14-21 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nahum. (US2021/0367452)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
11/21/2022Primary Examiner, Art Unit 2836